

Exhibit 10.1
EXECUTION COPY






SECOND AMENDMENT
Dated as of January 31, 2020
to the
TRANSFER AND ADMINISTRATION AGREEMENT
Dated as of November 29, 2016


This SECOND AMENDMENT (this “Amendment”) dated as of January 31, 2020 is entered
into among VALVOLINE LLC, a Delaware limited liability company (“Valvoline” or
“Master Servicer”), LEX CAPITAL LLC, a Delaware limited liability company
(“SPV”), the Originators, the Investors, Letter of Credit Issuers, Managing
Agents and Administrators party hereto, and PNC BANK, NATIONAL ASSOCIATION
(“Agent” or “PNC”), as agent for the Investors.


RECITALS
WHEREAS, the parties hereto and PNC Capital Markets, LLC, have entered into that
certain Transfer and Administration Agreement, dated as of November 29, 2016 (as
amended, supplemented or otherwise modified through the date hereof, the
“Agreement”);


WHEREAS, concurrently herewith, the parties hereto and PNC Capital Markets LLC
are entering into that certain Amended and Restated Master Fee Letter, dated as
of the date hereof (the “Fee Letter”); and


WHEREAS, the parties hereto desire to amend the Agreement as set forth herein.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


SECTION 1. Definitions.


All capitalized terms not otherwise defined herein are used as defined in the
Agreement.


SECTION 2. Amendment to the Agreement. The Agreement is hereby amended to
incorporate the changes shown on the marked pages to the Agreement attached
hereto as Exhibit A.


SECTION 3. Representations and Warranties. Each of Valvoline, each Originator
and the SPV, as to itself, hereby represents and warrants to each of the other
parties hereto as follows:


(a) after giving effect to this Amendment and the transactions contemplated
hereby and thereby, no Termination Event or Potential Termination Event shall
exist;


(b) the representations and warranties of such Person set forth in the
Transaction Documents to which it is a party (as amended hereby) are true and
correct as of the date hereof (except to the extent such representations and
warranties relate solely to an earlier date and then as of such earlier date);
and









--------------------------------------------------------------------------------



(c) this Amendment constitutes the legal, valid and binding obligations of such
Person enforceable against such Person in accordance with their respective
terms, subject to the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally
and to the effect of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).


SECTION. Effectiveness. This Amendment shall become effective as of the date
first above written upon receipt by the Agent of each of the following, each in
form and substance satisfactory to the Agent:


(a) counterparts of this Amendment duly executed by each of the parties hereto;


(b) receipt by the Agent of counterparts of the Fee Letter duly executed by each
of the parties thereto and confirmation that any fees owing thereunder have been
paid in full; and


(c) receipt by the Agent of such other agreements, documents, certificates,
instruments and opinions as the Agent may reasonably request prior to the date
hereof.


SECTION 5. Reference to the Effect on the Transaction Documents.


(a) On and after the effectiveness of this Amendment, each reference in the
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Agreement, and each reference in each of the other Transaction
Documents to “the Transfer and Administration Agreement” or “the TAA,”
“thereunder”, “thereof” or words of like import referring to the Agreement,
shall mean and be a reference to the Agreement, as amended by this Amendment.


(b) The Agreement and each of the related documents, as specifically amended by
this Amendment, is and shall continue to be in full force and effect and is
hereby in all aspects ratified and confirmed. The covenants and other
obligations of the SPV, Master Servicer, and each Originator (each in any
capacity) shall continue under the Transaction Documents.


(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of Agent, any of the Investors
or any Indemnified Party under the Agreement or any other Transaction Document,
nor constitute a waiver of any provision of the Agreement or any other
Transaction Document.


SECTION 6. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile or
email of an executed signature page of this Amendment shall be effective as
delivery of an executed counterpart hereof.


SECTION 7. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS
5-1401-1 AND 5-1401-2 OF THE GENERAL OBLIGATIONS LAW, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF).




2





--------------------------------------------------------------------------------



SECTION 8. Transaction Document. This Amendment shall be deemed to be a
Transaction Document for all purposes of the Agreement and each other
Transaction Document.


SECTION 9. Severability. If any one or more of the agreements, provisions or
terms of this Amendment shall for any reason whatsoever be held invalid or
unenforceable, then such agreements, provisions or terms shall be deemed
severable from the remaining agreements, provisions and terms of this Amendment
and shall in no way affect the validity or enforceability of the provisions of
this Amendment or the Agreement.


SECTION 10. Section Headings. The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Agreement or any provision hereof or thereof.


SECTION 11. Ratification. After giving effect to this Amendment and each of the
other agreements, documents and instruments contemplated in connection herewith,
the Parent Undertaking, along with each of the provisions thereof, remains in
full force and effect and is hereby ratified and reaffirmed by the Parent and
each of the other parties hereto.


[Signature pages follow.]



























































3





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.





Valvoline LLCBy:/s/ Lynn P. Freeman Name: Lynn P. FreemanTitle: Vice President &
Assistant Secretary







[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]












































Second Amendment to the TAA
(Valvoline – LEX Capital LLC)





--------------------------------------------------------------------------------




LEX CAPITAL LLC By:/s/ Lynn P. Freeman Name: Lynn P. FreemanTitle: President







[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]






Second Amendment to the TAA
(Valvoline – LEX Capital LLC)





--------------------------------------------------------------------------------




VALVOLINE INC. By:/s/ Jason L. Thompson Name: Jason L. ThompsonTitle: Treasurer







[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]




Second Amendment to the TAA
(Valvoline – LEX Capital LLC)





--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION, as the Agent, as a Managing Agent and as a
Committed Investor for the PNC Investor GroupBy:/s/ Michael Brown Name: Michael
BrownTitle: Senior Vice President PNC BANK, NATIONAL ASSOCIATION,as a Letter of
Credit Issuer By:/s/ Michael BrownName:Michael BrownTitle:Senior Vice President







[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]




Second Amendment to the TAA
(Valvoline – LEX Capital LLC)





--------------------------------------------------------------------------------



MUFG BANK, LTD., as a Managing Agent and
Administrator for the MUFG Investor Group By:/s/ Eric Williams Name: Eric
WilliamsTitle: Managing Director
MUFG BANK, LTD., as a Committed Investor for
the MUFG Investor Group By:/s/ Eric Williams Name:Eric Williams Title:Managing
Director







[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]







Second Amendment to the TAA
(Valvoline – LEX Capital LLC)





--------------------------------------------------------------------------------




GOTHAM FUNDING CORPORATION, as a conduit Investor and an Uncommitted Investor
for the MUFG Investor Group By:/s/ Kevin J. Corrigan Name: Kevin J. Corrigan
Title: Vice President

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



(Valvoline - LEX Capital LLC)





--------------------------------------------------------------------------------





EXHIBIT A


[Attached]



Exhibit A





--------------------------------------------------------------------------------

CONFORMEDEXECUTION COPY
Conformed through the Supplement to Schedule 1.1, dated December 19, 2016
Conformed throughEXHIBIT A to the FirstSecond Amendment, dated November 20,
2017January 31, 2020





Transfer and Administration Agreement


Dated as of November 29, 2016


by and among


LEX Capital LLC,

Valvoline LLC,
and each other entity from time to time party hereto
as an Originator, as Originators,


Valvoline LLC,
as initial Master Servicer,

PNC Bank, National Association,
as the Agent, a Letter of Credit Issuer, a Managing Agent and
a Committed Investor,


TheMUFG Bank Of Tokyo-Mitsubishi UFJ, Ltd.,
as a Managing Agent, an Administrator and a Committed Investor,


Gotham Funding Corporation,
as a Conduit Investor and an Uncommitted Investor,


PNC Capital Markets, LLC,
as Structuring Agent,


and


The Various Investor Groups, Managing Agents, Letter of Credit Issuers and
Administrators From Time To Time Parties Hereto










--------------------------------------------------------------------------------




This Transfer and Administration Agreement (this “Agreement”), dated as of
November 29, 2016, by and among:
(1) LEX Capital LLC, a Delaware limited liability company (the “SPV”);


(2) Valvoline LLC, a Delaware limited liability company (“Valvoline LLC”), and
each other entity from time to time party hereto as an “Originator” pursuant to
a joinder agreement substantially in the form of Exhibit E hereto (each, an
“Originator” and collectively, the “Originators”);


(3) Valvoline LLC, as initial Master Servicer;


(4) PNC Bank, National Association (“PNC”), as the Agent, a Letter of Credit
Issuer, a Managing Agent and a Committed Investor;


(5) TheMUFG Bank of Tokyo-Mitsubishi UFJ, Ltd. (“MUFG”), as a Managing Agent, an
Administrator and a Committed Investor;


(6) Gotham Funding Corporation, a Delaware corporation (“Gotham”), as a Conduit
Investor and an Uncommitted Investor;


(7) the various Investor Groups, Managing Agents, Letter of Credit Issuers and
Administrators from time to time parties hereto; and


(8) PNC Capital Markets LLC, a Pennsylvania limited liability company, as the
Structuring Agent.


ARTICLE I


DEFINITIONS


SECTION 1.1 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings:


“Administrators” means the Gotham Administrator and any other Person that
becomes a party to this Agreement as an “Administrator”.


“Adverse Claim” means a Lien on any Person’s assets or properties in favor of
any other Person; provided that “Adverse Claim” shall not include any
“precautionary” financing statement filed by any Person not evidencing any such
Lien.


“Affected Assets” means, collectively, (a) the Receivables, (b) the Related
Security, (c) with respect to any Receivable, all rights and remedies of the SPV
under the First Tier Agreement, together with all financing statements filed by
the SPV against the Originators in connection therewith, and (d) all proceeds of
the foregoing.


“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, owns, is in control of, is controlled by, or is under common control
with such Person, in each case





--------------------------------------------------------------------------------





“Asset Interest” is defined in Section 2.1(b).


“Assignment Amount” means, with respect to a Committed Investor at the time of
any assignment pursuant to Section 3.1, an amount equal to the least of (a) such
Committed Investor’s Pro Rata Share of the Net Investment requested by the
Uncommitted Investor in its Investor Group to be assigned at such time; (b) such
Committed Investor’s unused Commitment (minus the sum of (i) the unrecovered
principal amount of such Committed Investor’s investments in the Asset Interest
pursuant to the Program Support Agreement to which it is a party and (ii) such
Committed Investor’s Pro Rata Share of the applicable Investor Group Percentage
of the Letter of Credit Liability); and (c) in the case of an assignment on or
after the applicable Conduit Investment Termination Date, an amount equal to (A)
the sum of such Committed Investor’s Pro Rata Share of the Investor Group
Percentage of (i) the aggregate Unpaid Balance of the Receivables (other than
Defaulted Receivables), plus (ii) all Collections received by the Master
Servicer but not yet remitted by the Master Servicer to the Investors, plus
(iii) any amounts in respect of Deemed Collections required to be paid by the
SPV at such time minus (B) such Committed Investor’s Pro Rata Share of the
applicable Investor Group Percentage of the Letter of Credit Liability.


“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement substantially in the form of Exhibit A.


“Assignment Date” is defined in Section 3.1(a).


“Assignment of Claims Acts” means the provisions of United States Code, 31
U.S.C. § 3727 and 41 U.S.C. § 15, and any similar Laws of any other
jurisdiction.


“Attributable Indebtedness” means, on any date, but without duplication, (a) in
respect of any Capitalized Lease of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease or similar payments under the relevant
lease or other applicable agreement or instrument that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease or other agreement or instrument were accounted for as a Capitalized Lease
and (c) all Synthetic Debt of such Person.


“Auto-Extension Letter of Credit” is defined in Section 2.17(b)(iii).


“Available Commitment” means, as of any date of determination, the lesser of (a)
the Maximum Commitment and (b) the Net Pool Balance less the Required Reserves.


“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, 11 U.S.C. §§ 101 et
seq.


“Base Rate” is defined in Section 2.4.


“Beneficial Owner” means, for the SPV, each of the following: (a) each
individual, if any, who, directly or indirectly, owns 25% or more of the SPV’s
membership interests; and (b) a single individual with significant
responsibility to control, manage, or direct the SPV.


3













--------------------------------------------------------------------------------



“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


“Blocked Account” means an account and any associated lock-box maintained by the
SPV at a Blocked Account Bank for the purpose of receiving Collections (other
than Collections on Foreign Currency Receivables), set forth in Schedule 4.1(r),
or any account added as a Blocked Account pursuant to and in accordance with
Section 4.1(r) and which, if not maintained at and in the name of the Agent, is
subject to a Blocked Account Agreement.


“Blocked Account Agreement” means a deposit account control agreement among the
SPV, the Agent and a Blocked Account Bank, in form and substance reasonably
acceptable to the Agent, including any amendments thereto.


“Blocked Account Bank” means each of the banks set forth in Schedule 4.1(r), as
such Schedule 4.1(r) may be modified pursuant to Section 4.1(r).


“Business Day” means any day excluding Saturday, Sunday, any day on which banks
in New York, New York or Pittsburgh, Pennsylvania, are authorized or required by
law to close and any day in which the United States bond markets are authorized
or required by law to close, and, when used with respect to the determination of
any Offshore Rate or any notice with respect thereto, any such day which is also
a day for trading by and between banks in United States dollar deposits in the
London interbank market.


“Canadian Obligor” means an Obligor that (i) is not a U.S. Obligor and (ii) is
organized in, or has a head office (domicile), registered office and chief
executive office located in, Canada.


“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.


“Cash Collateralize” means to pledge and deposit with or deliver to the Agent,
for the benefit of the Letter of Credit Issuers and the Investors, as collateral
for the Letter of Credit Liability or obligations of Committed Investors to fund
participations in respect of Letters of Credit, cash or deposit account balances
in Dollars pursuant to documentation in form and substance satisfactory to Agent
and the Letter of Credit Issuers. Derivatives of such term have corresponding
meanings.


“Certificate of Beneficial Ownership” means, for the SPV, a certificate in form
and substance acceptable to the Agent (as amended or modified by the Agent from
time to time in its sole discretion), certifying, among other things, the
Beneficial Owner of the SPV.


“Change of Control” means:


(a) the failure of Valvoline LLC to own, free and clear of any Adverse Claim and
on a fully diluted basis, 100% of the membership interests of the SPV;


(b) the failure of Valvoline US LLC to own, directly or indirectly, free and
clear of any Adverse Claim (other than the Liens granted to secure obligations
under the Parent Credit Agreement) and on a fully diluted basis, at least 100%
of the outstanding shares of voting stock or other equity interests of Valvoline
LLC and each other Originator;
4













--------------------------------------------------------------------------------



“Commitment Termination Date” means November 19, 2020,2021, or such later date
to which the Commitment Termination Date may be extended by the SPV, the Agent
and the Committed Investors (in their sole discretion).


“Committed Investors” means (a) for the PNC Investor Group, the PNC Committed
Investors, (b) for the MUFG Investor Group, the Gotham Committed Investors, and
(c) for any other Investor Group, each of the Persons executing this Agreement
in the capacity of a “Committed Investor” for such Investor Group in accordance
with the terms of this Agreement, and, in each case, successors and permitted
assigns.


“Concentration Limits” shall, at any time, be deemed exceeded:


(a) with respect to each Special Designated Obligor, if the aggregate Unpaid
Balance of all Eligible Receivables relating to such Special Designated Obligor
(together with its subsidiaries and Affiliates), exceeds the Applicable Special
Designated Obligor Percentage of the Aggregate Unpaid Balance at such time;


(b) with respect to each Obligor other than a Special Designated Obligor, if the
aggregate Unpaid Balance of all Eligible Receivables relating to such Obligor
(and any other Obligor(s) aggregated with it for such purpose pursuant to the
rules of construction set forth in the definitions of Group A, B and C Obligor
below, respectively), exceeds the applicable percentage of the Aggregate Unpaid
Balance specified below;





GroupConcentration Limit Percentage Group A Obligor20.0%  Group B
Obligor10.0%  Group C Obligor6.67%  Group D Obligor        if such Group D
Obligor is the Largest Group D Obligor, 7.0%, otherwise, 5.0%





(c) if the aggregate Unpaid Balance of all Extended Term Receivables 61-90
exceeds 50.0% of the Aggregate Unpaid Balance at such time;


(d) if the aggregate Unpaid Balance of all Extended Term Receivables 91-195
exceeds 35.0% of the Aggregate Unpaid Balance at such time;


(e) if the aggregate Unpaid Balance of all Extended Term Receivables 196-360
exceeds 3.5% of the Aggregate Unpaid Balance at such time;


(f) if the aggregate Unpaid Balance of all Eligible Receivables, the Obligors of
which are Official Bodies, exceeds 1.0% of the Aggregate Unpaid Balance at such
time;


7













--------------------------------------------------------------------------------



recipient’s failure to comply with Section 9.4(b), (e) any backup withholding
tax (within the meaning of Section 3406 of the Code), (f) any tax or other
charge imposed by any jurisdiction solely as a result of one or more present or
former connections between the Agent, the relevant Investor, the relevant Letter
of Credit Issuer, or any other relevant recipient and such jurisdiction (other
than any such connections arising solely from any such person’s having executed,
delivered or performed its obligations or received a payment under, or enforced,
any of the Transaction Documents, (g) any withholding tax that is imposed on
amounts payable to a recipient due to the fact that such recipient owns
(actually or constructively) ten percent or more of the total combined voting
power of all classes of equity interests of the SPV or any Originator or of the
stock of any affiliate of the SPV or any Originator and (h) any withholding tax
imposed by a member state of the European Union on a payment made on an
obligation presented for payment by or on behalf of a recipient of such payment
who would have been able to avoid such withholding by presenting the obligation
for payment in another member state of the European Union without any undue
expense or hardship on the recipient and (i) any United States federal
withholding Taxes imposed under FATCA.


“Extended Term Receivables 61-90” means all Eligible Receivables with maturities
greater than 60 days but not more than 90 days.


“Extended Term Receivables 91-195” means all Eligible Receivables with
maturities greater than 90 days but not more than 195 days.


“Extended Term Receivables 196-360” means all Eligible Receivables with
maturities greater than 195 days but not more than 360 days.


“Facility Limit” means at any time the lesser of (i) $175,000,000 and (ii) the
aggregate Commitments then in effect, as reduced in accordance with Section
2.16.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.


“Federal Funds Rate” is defined in Section 2.4.


“Fee Letter” means either the Master Fee Letter, any Upfront Fee Letter or any
L/C Fee Letter, and “Fee Letters” means, collectively, the Master Fee Letter,
all such Upfront Fee Letters and all such L/C Fee Letters.


“Final Payout Date” means the date, after the Termination Date, on which the Net
Investment has been reduced to zero, all accrued Servicing Fees have been paid
in full and all other Aggregate Unpaids have been paid in full in cash.


“Financial Covenant” means any one of the “financial covenants” set forth in
Section 7.11 of the Parent Credit Agreement (or any replacement or successor to
such Section or any similar section or sections in any replacement senior credit
agreement) at such time.


“Financial Covenant Amendment” is defined in Section 6.3.


13













--------------------------------------------------------------------------------



“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.


“L/C Fee Expectation” is defined in Section 2.17(g).


“L/C Fee Letter” means any confidential letter agreement among the SPV,
Valvoline LLC and a Letter of Credit Issuer for the Letter of Credit Fees
pursuant to Section 2.5(b).


“L/C Issuance Date” is defined in Section 2.17(b).


“L/C Request” means each request substantially in the form of Exhibit D.


“Largest Group D Obligor” means the Group D Obligor with the greatest aggregate
Unpaid Balance of all Eligible Receivables relating to any Group D Obligor as of
the most recent Month End Date.
“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree, judgment or award
of any Official Body.


“LCR Security” means any commercial paper or security (other than equity
securities issued to Parent or any Originator that is a consolidated subsidiary
of Parent under GAAP) within the meaning of Paragraph __.32(e)(viii) of the
final rules titled Liquidity Coverage Ratio: Liquidity Risk Measurement
Standards, 79 Fed. Reg. 197, 61440 et seq. (October 10, 2014).


“Letter of Credit” means a standby letter of credit substantially in the form of
Exhibit I (as such form may be modified from time to time by a Letter of Credit
Issuer in accordance with its standard business practices) issued by a Letter of
Credit Issuer pursuant to Section 2.17 either as originally issued or as the
same may, from time to time, be amended or otherwise modified or extended.


“Letter of Credit Application” means an application and agreement for a standby
letter of credit by and between the SPV and a Letter of Credit Issuer in a form
acceptable to such Letter of Credit Issuer (and customarily used by it in
similar circumstances) and conformed to the terms of this Agreement, either as
originally executed or as it may from time to time be supplemented, modified,
amended, renewed, or extended; provided that, to the extent that the terms of
such Letter of Credit Application are inconsistent with the terms of this
Agreement, the terms of this Agreement shall control.
“Letter of Credit Fees” is defined in Section 2.5(b).


“Letter of Credit Issuer” means PNC, or any other Investor or Affiliate of PNC,
or such other Investor so designated, and which accepts such designation, by the
SPV, and which is approved by the Agent (such approval not to be unreasonably
withheld, conditioned or delayed).


“Letter of Credit Liability” means the aggregate amount of the undrawn face
amount of all outstanding Letters of Credit plus the amount drawn under Letters
of Credit for which the Letter of Credit Issuers and the Investors, or any one
or more of them, have not yet received payment or reimbursement (in the form of
a conversion of such liability to Investments, or


19













--------------------------------------------------------------------------------





interpretation of national or international accounting principles, in each case
whether foreign or domestic.


“Offset Payables” means an amount equal to 2% of the Unpaid Balance of all
Receivables as of such date of determination; provided that in connection with
their receipt of each annual audit received pursuant to Section 6.1(a)(i)(B),
the Managing Agents in their reasonable credit judgment and after evaluation of
the results of such audit may increase such percentage to an amount not to
exceed 8.0% so long as (x) such increase is approved by the Majority Investors
and (y) the Agent has provided the SPV and the Master Servicer with at least ten
(10) Business Days’ advance notice of such increase.


“Offshore Rate” is defined in Section 2.4.


“Originator” is defined in the Preamble.


“Overnight Bank Funding Rate” is defined in Section 2.4.


“Parent” means Valvoline Inc., a Kentucky corporation.


“Parent Credit Agreement” means the Credit Agreement, dated as of July 11, 2016,
among Parent (as successor to Valvoline Finco One LLC), as borrower, various
financial institutions and The Bank of Nova Scotia, as lender, swing line
lender, l/c issuer and as administrative agent.


“Parent Undertaking” means the Parent Undertaking, dated as of the Closing Date,
executed by Parent in favor of the Agent for the benefit of itself and the
Secured Parties.


“Pension Plan” means an employee pension benefit plan as defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a Multiemployer
Plan) and to which any Originator, the SPV or an ERISA Affiliate of any of them
may have any liability, including any liability by reason of having been a
substantial employer within the meaning of Section 4063 of ERISA or by reason of
being deemed to be a contributing sponsor under Section 4069 of ERISA.


“Person” means an individual, partnership, limited liability company,
corporation, joint stock company, trust (including a business trust),
unincorporated association, joint venture, firm, enterprise, Official Body or
any other entity.


“PNC” is defined in Preamble.


“PNC Committed Investor” means each financial institution party to this
Agreement as a PNC Committed Investor.


“PNC Investor Group” is defined in the definition of Investor Group.


“Portion of Investment” is defined in Section 2.4(a).




22











--------------------------------------------------------------------------------



(e) Managing Agent May Advance Funds. Unless a Managing Agent shall have
received notice from any Investor in its Investor Group that such Person will
not make its share of any Investment available on the applicable Investment Date
therefor, a Managing Agent may (but shall have no obligation to) make any such
Investor’s share of any such Investment available to the SPV in anticipation of
the receipt by the Managing Agent of such amount from the applicable Investor.
Subject to Section 2.3(c), to the extent any such Investor fails to remit any
such amount to its Managing Agent after any such advance by such Managing Agent
on such Investment Date, such Investor, on the one hand, and the SPV, on the
other hand, shall be required to pay such amount to such Managing Agent for its
own account, together with interest thereon at a per annum rate equal to the
Federal FundsOvernight Bank Funding Rate, in the case of such Investor, or the
Base Rate, in the case of the SPV, to such Managing Agent upon its demand
therefor (provided that a Conduit Investor shall have no obligation to pay such
interest amounts except to the extent that it shall have sufficient funds to pay
the face amount of its Commercial Paper in full). Until such amount shall be
repaid, such amount shall be deemed to be Net Investment paid by the applicable
Managing Agent and such Managing Agent shall be deemed to be the owner of an
interest in the Asset Interest hereunder to the extent of such Investment. Upon
the payment of such amount to the applicable Managing Agent (i) by the SPV, the
amount of the aggregate Net Investment shall be reduced by such amount or (ii)
by such Investor, such payment shall constitute such Person’s payment of its
share of the applicable Investment.


SECTION 2.4 [Reserved and Specified in Schedule I].


SECTION 2.5 Yield, Fees and Other Costs and Expenses. Notwithstanding any
limitation on recourse herein, the SPV shall pay, as and when due in accordance
with this Agreement:


(a) to the Agent, the Structuring Agent, each Investor and each Managing Agent,
all fees payable to such Person(s) hereunder and under the Master Fee Letter and
Upfront Fee Letters, all amounts payable to such Person(s) pursuant to Article
IX, if any, and the Servicing Fees, if required pursuant to Section 2.12(b);


(b) to each Letter of Credit Issuer, for its own account, (i) in consideration
of the issuance of Letters of Credit, a per annum fee on the aggregate available
undrawn amount of the outstanding Letters of Credit issued by it, in an amount
specified in such Letter of Credit Issuer’s L/C Fee Letter, and (ii) such Letter
of Credit Issuer’s customary processing and administrative charges related to
the issuance, amendment or drawing of Letters of Credit issued by it
(collectively, the “Letter of Credit Fees”); and


(c) on each Settlement Date, to the extent not paid pursuant to Section 2.12 for
any reason, to the Managing Agents, on behalf of their Conduit Investor or
Committed Investors, as applicable, an amount equal to the accrued and unpaid
Yield for the related Rate Period (or calendar month for Portions of Investment
with daily Rate Periods).


Nothing in this Agreement shall limit in any way the obligations of the SPV to
pay the amounts set forth in this Section 2.5.






35













--------------------------------------------------------------------------------



(v) Each Committed Investor’s obligation to make Investments or L/C Borrowings
to reimburse the Letter of Credit Issuers for amounts drawn under Letters of
Credit, as contemplated by this Section 2.17(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including: (A) any
set-off, counterclaim, recoupment, defense or other right which such Investor
may have against any Letter of Credit Issuer, the SPV, or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Termination Event
or a Potential Termination Event; or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided that each
Committed Investor’s obligation to make Investments pursuant to this Section
2.17(c) is subject to the conditions set forth in Section 5.2 (other than
delivery of an Investment Request). No such making of an L/C Borrowing shall
relieve or otherwise impair the obligations of the SPV to reimburse each Letter
of Credit Issuer for the amount of any payment made by such Letter of Credit
Issuer under any Letter of Credit, together with interest as provided herein.


(vi) If any Committed Investor fails to make available to the Agent for the
account of the applicable Letter of Credit Issuer any amount required to be paid
by such Investor pursuant to the foregoing provisions of this Section 2.17(c) by
the time specified in Section 2.17(c)(ii), such Letter of Credit Issuer shall be
entitled to recover from such Committed Investor (acting through the Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such Letter of Credit Issuer at a rate per annum equal to the Federal
FundsOvernight Bank Funding Rate from time to time in effect. A certificate of
such Letter of Credit Issuer submitted to any Committed Investor (through the
Agent) with respect to any amounts owing under this clause (vi) shall be
conclusive absent manifest error.


(d) Repayment of Participations. At any time after a Letter of Credit Issuer has
made a payment under any Letter of Credit and has received from any Investor
such Investor’s L/C Borrowing in respect of such payment in accordance with
Section 2.17(c), if the Agent receives for the account of such Letter of Credit
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the SPV or otherwise, including proceeds of cash
collateral applied thereto by the Agent), the Agent will distribute to such
Investor its pro rata share thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Investor’s
L/C Borrowing was outstanding) in the same funds as those received by the Agent.


(e) Obligations Absolute. The obligations of the SPV to reimburse a Letter of
Credit Issuer for each drawing under each Letter of Credit issued by it and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:


(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Transaction Document;


(ii) the existence of any claim, counterclaim, set-off, defense or other right
that the SPV may have at any time against any beneficiary or any transferee of
such Letter




43











--------------------------------------------------------------------------------



in any other manner that will result in any violation by it or, to the its
knowledge, by any other Person of any Anti-Terrorism Laws or any Anti-Corruption
Laws.


(cc) Anti-Corruption Laws and Sanctions. It has implemented and will maintain in
effect and enforce policies and procedures designed in good faith and in a
commercially reasonable manner to promote and achieve compliance, by it, the
Originators and their respective Subsidiaries and their directors, officers,
employees and agents with applicable Anti-Corruption Laws and Sanctions.


(dd) Linked Accounts. There are no “Linked Accounts” (as defined in the Blocked
Account Agreement with Bank of America, N.A.) with respect to any Blocked
Account maintained at Bank of America, N.A.


(ee) Beneficial Ownership Regulation. The SPV is an entity that is organized
under the laws of the United States or of any state and at least 51% of whose
common stock or analogous equity interest is owned directly or indirectly by a
company listed on the New York Stock Exchange or the American Stock Exchange or
designated as a NASDAQ National Market Security listed on the NASDAQ stock
exchange and is excluded on that basis from the definition of “Legal Entity
Customer” as defined in the Beneficial Ownership Regulation.


(ff) Liquidity Coverage Ratio. The SPV has not, does not and will not during
this Agreement issue any LCR Security. The SPV further represents and warrants
that its assets and liabilities are consolidated with the assets and liabilities
of Parent for purposes of GAAP.


ARTICLE V


CONDITIONS PRECEDENT


SECTION 5.1 Conditions Precedent to Closing. The occurrence of the Closing Date
and the effectiveness of the Commitments hereunder shall be subject to the
conditions precedent that (i) the SPV or the Originators shall have paid in full
(A) all amounts required to be paid by each of them on or prior to the Closing
Date pursuant to the Fee Letters and (B) the fees and expenses described in
clause (i) of Section 9.4(a) and invoiced prior to the Closing Date, and (ii)
each Managing Agent shall have received, for itself and each of the Investors in
its Investor Group, each of the documents and other deliverables listed on the
“Closing Checklist” attached as Schedule 5.1 hereto, each in form and substance
satisfactory to each Managing Agent; provided, that, delivery of the Blocked
Account Agreements shall not be a condition precedent to closing and such
Agreements may be delivered pursuant to Section 11.14 hereof.


SECTION 5.2 Conditions Precedent to All Investments, Reinvestments and Letters
of Credit. Each Investment hereunder (including the initial Investment), each
Reinvestment hereunder and the obligation of each Letter of Credit Issuer to
issue Letters of Credit hereunder shall be subject to the conditions precedent
that (i) the Closing Date shall have occurred, and (ii) on the date of such
Investment, Reinvestment or the issuance of such Letter of Credit, as the case
may be, the following statements shall be true (and the SPV by accepting the
amount of such Investment or Reinvestment or the delivery of such Letter of
Credit shall be deemed to have certified that):






59











--------------------------------------------------------------------------------



taking such action to perfect, protect or more fully evidence the interest of
the Agent, as any Managing Agent may request; provided that to the extent the
Obligor of such Receivable is an Official Body, the SPV, the Master Servicer and
the Originators shall not be required to comply with any Assignment of Claims
Acts.


(o) Enforcement of First Tier Agreement. The SPV, on its own behalf and, during
the continuation of a Termination Event or Potential Termination Event, on
behalf of the Agent, each Managing Agent and each Secured Party, shall promptly
enforce all covenants and obligations of the Originators contained in the First
Tier Agreement. During the continuation of a Termination Event or Potential
Termination Event, the SPV shall deliver consents, approvals, directions,
notices, waivers and take other actions under the First Tier Agreement as may be
directed by any Managing Agent.


(p) Perfection Covenants. The SPV shall comply with each of the covenants set
forth in the Schedule 4.1(d) which are incorporated herein by reference.


(q) Solvency of SPV. The fair value of the assets of the SPV, at a fair
valuation, will, at all times prior to the Final Payout Date, exceed its debts
and liabilities, subordinated, contingent or otherwise. The present fair
saleable value of the property of the SPV, at all times prior to the Final
Payout Date, will be greater than the amount that will be required to pay the
probable liability of its debts and other liabilities, subordinated, contingent
or otherwise, as such debts and other liabilities become absolute and matured.
The SPV will, at all times prior to the Final Payout Date, be able to pay its
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured. The SPV will not, at any time prior to
the Final Payout Date, have unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted and is
proposed to be conducted.


(r) Good Title. In the case of the SPV, upon each Investment and Reinvestment,
the Agent shall acquire a valid and enforceable perfected first priority
ownership interest or a first priority perfected security interest in each
Eligible Receivable and all other Affected Assets that exist on the date of such
Investment or Reinvestment, with respect thereto, free and clear of any Adverse
Claim.


(s) Beneficial Ownership Regulation. Promptly following any change that would
result in a change to the status as an excluded “Legal Entity Customer” under
(and as defined in) the Beneficial Ownership Regulation, the SPV shall execute
and deliver to the Agent a Certification of Beneficial Owner(s) complying with
the Beneficial Ownership Regulation, in form and substance reasonably acceptable
to the Agent.


SECTION 6.2 Negative Covenants of the SPV and Master Servicer. At all times from
the date hereof to the Final Payout Date, unless the Majority Investors shall
otherwise consent in writing:


(a) No Sales, Liens, Etc. (i) Except as otherwise provided herein and in the
First Tier Agreement, neither the SPV nor the Master Servicer shall sell, assign
(by operation of law or otherwise) or otherwise dispose of, or create or suffer
to exist any Adverse Claim upon (or the filing of any financing statement) or
with respect to (A) any of the Affected Assets, or (B) any




66











--------------------------------------------------------------------------------



SPV may (1) make Restricted Payments out of funds received pursuant to Section
2.2 and (2) may make other Restricted Payments (including the payment of
dividends or distributions, and payments of the Deferred Purchase Price) if,
after giving effect thereto, no Termination Event or Potential Termination Event
shall have occurred and be continuing.


(l) Transaction Information. Unless requested by the Managing Agent for any
Investor Group or unless required by Law, neither the SPV nor the Master
Servicer shall provide Transaction Information to any NRSRO which to its
knowledge relates to an initial credit rating of, or undertaking credit rating
surveillance on, the Commercial Paper of such Managing Agent’s related Conduit
Investor.


(m) Liquidity Coverage Ratio. The SPV shall not issue any LCR Security.


SECTION 6.3 Affirmative Covenant of Parent; Deemed Financial Covenants. If, at
any time after November 20, 2017 and until the Final Payout Date, the Financial
Covenants as set forth in the Parent Credit Agreement in effect on November 20,
2017 are amended, restated, waived or supplemented, (i) Valvoline LLC shall
provide copies of such changes or amendments to the Agent within three (3)
Business Days following the effective date of any such changes or amendments to
the Agent and each Managing Agent and (ii) such Financial Covenants for purposes
of this clause shall be deemed to be also so amended, restated, waived or
supplemented if (and only if) (a) each Committed Investor or an Affiliate, if
applicable, is then a party to the Parent Credit Agreement and (b) each Managing
Agent consents in writing to such amendment, restatement, waiver or supplement.
So long as each Managing Agent consents to such amendments, restatements,
waivers and supplements, this Agreement shall not contain independent financial
covenants (whether identical to those in the Parent Credit Agreement or
otherwise). If (i) any Committed Investor (and its Affiliates) ceases to be a
party to the Parent Credit Agreement as a lender thereunder (including due to
termination or expiration of the Parent Credit Agreement without being replaced
by a successor credit agreement) or (ii) any Managing Agent does not consent to
the Financial Covenants, Deemed Financial Covenants shall become effective. If
requested by any Investor or the Agent, the Master Servicer, the Originators and
the SPV shall cooperate with the Investors to amend the provisions of this
Agreement to evidence the Deemed Financial Covenants (a “Financial Covenant
Amendment”); provided that in lieu of Deemed Financial Covenants becoming
effective, the SPV may instead exercise its rights to remove or replace the
applicable Committed Investor and its Investor Group under Section 3.4.
ARTICLE VII


ADMINISTRATION AND COLLECTIONS


SECTION 7.1 Appointment of Master Servicer.


(a) The servicing, administering and collection of the Receivables shall be
conducted by the Person (the “Master Servicer”) so designated from time to time
as Master Servicer in accordance with this Section 7.1. Each of the SPV, the
Managing Agents and the Investors hereby appoints as its agent the Master
Servicer, from time to time designated pursuant to this Section, to enforce its
respective rights and interests in and under the Affected Assets. To the extent
permitted by applicable law, each of the SPV and the Originators (to the extent
not then




69














--------------------------------------------------------------------------------




Commitment
THEMUFG BANK OF TOKYO-MITSUBISHI
$70,00,000
UFJ, LTD., as a Managing Agent and
Administrator for the MUFG Investor Group




By: Name: Title:



THEMUFG BANK OF TOKYO-MITSUBISHI
UFJ, LTD., as a Committed Investor for the
MUFG Investor Group






By: Name: Title:



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]























































S-4
PNC-Valvoline Transfer


and Administration Agreement

--------------------------------------------------------------------------------



SCHEDULE I


Section 2.4 of this Agreement shall be read in its entirety as follows:


SECTION 2.4 Determination of Yield and Rate Periods.


(a) From time to time, for purposes of determining the Rate Periods applicable
to the different portions of the Net Investment funded by its Investor Group and
of calculating Yield with respect thereto, each Managing Agent shall allocate
the Net Investment allocable to its Investor Group to one or more tranches (each
a “Portion of Investment”). At any time, each Portion of Investment shall have
only one Rate Period and one Rate Type.


(b) As used in this Section 2.4, the following terms shall have the following
meanings (such meanings to be equally applicable to both the singular and plural
forms of the terms defined):


“Alternate Rate” means, for any Rate Period for any Portion of Investment, an
interest rate per annum equal to the Offshore Rate for such Rate Period;
provided that in the case of:


(i) any Rate Period which commences on a date prior to the Agent receiving at
least three (3) Business Days’ notice thereof, or


(ii) any Rate Period relating to a Portion of Investment which is less than
$1,000,000,


the “Alternate Rate” for each day in such Rate Period shall be an interest rate
per annum equal to the Base Rate in effect on such day. The “Alternate Rate” for
any date on or after the declaration or automatic occurrence of Termination Date
pursuant to Section 8.2 shall be an interest rate equal to 2.00% per annum above
the Base Rate in effect on such day.


“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal FundsOvernight Bank Funding Rate for such day, plus
0.50%, (b) the rate of interest in effect for such day as publicly announced
from time to time by the applicable Managing Agent as its “prime rate”, and (c)
the Offshore Rate, plus 1.00%. The “prime rate” is a rate set by the applicable
Managing Agent based upon various factors including such Managing Agent’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate. Any change in the prime rate announced by a Managing
Agent shall take effect at the opening of business on the day specified in the
public announcement of such change.


“CP Rate” means, for any Rate Period for any Portion of Investment and a
particular Conduit Investor, the per annum rate equivalent to the weighted
average cost (as determined by the related Administrator and which shall include
commissions of placement agents and dealers, incremental carrying costs incurred
with respect to Commercial Paper maturing on dates other than those on which
corresponding funds are received by such Conduit Investor, other borrowings by
such Conduit Investor (other than under any Program Support Agreement) and any
other costs associated with the issuance of Commercial Paper) of or related to
the issuance of Commercial Paper that are allocated, in whole or in part, by the
Conduit Investor or its




Schedule I-1







--------------------------------------------------------------------------------



Administrator to fund or maintain such Portion of Investment (and which may be
also allocated in part to the funding of other assets of the Conduit Investor);
provided that if any component of such rate is a discount rate, in calculating
the “CP Rate” for such Portion of Investment for such Rate Period, such Conduit
Investor shall for such component use the rate resulting from converting such
discount rate to an interest bearing equivalent rate per annum.


“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate charged to the applicable
Managing Agent on such day on such transactions as determined by it.


“Fluctuation Factor” means 1.2.


“Offshore Rate” means, for any Rate Period, a rate per annum determined by the
applicable Managing Agent pursuant to the following formula:





Offshore Rate =Offshore Base Rate1.00 - Eurodollar Reserve Percentage

Where,


“Offshore Base Rate” means, (a) for such Rate Period with respect to Portions of
Investment funded by all Investors other than PNC:


(i) the rate per annum (carried out to the fifth decimal place) equal to the
rate determined by the applicable Managing Agent to be the offered rate that
appears on the “Reuters Screen LIBOR01” page that displays an average British
Bankers Association Interest Settlement Rate for deposits in Dollars (for
delivery on the first day of such Rate Period) with a term equivalent to such
Rate Period, determined as of approximately 11:00 a.m. (London time) two (2)
Business Days prior to the first day of such Rate Period, or


(ii) in the event the rate referenced in the preceding subsection (i) does not
appear on such page or service or such page or service shall cease to be
available, the rate per annum (carried to the fifth decimal place) equal to the
rate determined by the applicable Managing Agent to be the offered rate on such
other page or other service that displays an average British Bankers Association
Interest Settlement Rate for deposits in Dollars (for delivery on the first day
of such Rate Period) with a term equivalent to such Rate Period, determined as
of approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of such Rate Period, or




Schedule I-1







--------------------------------------------------------------------------------



(iii) in the event the rates referenced in the preceding subsections (i) and
(ii) are not available, the rate per annum equal to the rate determined by the
applicable Managing Agent as the rate of interest at which Dollar deposits (for
delivery on the first day of such Rate Period) in same day funds in the
approximate amount of the applicable Portion of Investment to be funded by
reference to the Offshore Rate and with a term equivalent to such Rate Period
would be offered by its London Branch to major banks in the offshore dollar
market at their request at approximately 11:00 a.m. (London time) two (2)
Business Days prior to the first day of such Rate Period;


(b) for any day during the applicable Rate Period with respect to Portions of
Investment funded by PNC:


(i) the rate per annum (rounded upwards, if necessary, to the nearest 1/100th of
one percent) appearing on page BBAM on the Bloomberg Terminal (or any other page
that may replace such page from time to time for the purpose of displaying
offered rates of leading banks for London interbank deposits for a one month
period in Dollars) at approximately 11:00 a.m. (London time) on such day, or if
such day is not a Business Day, the immediately preceding Business Day, or


(ii) if such rate is not published at such time and day for any reason, then the
Offshore Base Rate shall be the rate per annum (rounded upwards, if necessary,
to the nearest 1/100th of one percent) based on the rates at which Dollar
deposits for a one month period are displayed on the “Reuters Screen LIBOR01”
page as of 11:00 a.m. (London time) on such day, or if such day is not a
Business Day, the immediately preceding Business Day (it being understood that
if at least two (2) such rates appear on such page, the rate will be the
arithmetic mean of such displayed rates); provided, that in the event fewer than
two (2) such rates are displayed, or if no such rate is relevant, the Offshore
Base Rate shall be the rate per annum equal to the average of the rates at which
deposits in Dollars are offered by PNC, as applicable, at approximately 11:00
a.m. (London time) on the such day, or if such day is not a Business Day, the
immediately preceding Business Day, to prime banks in the London interbank
market for a one month period;


provided, however, that an no time shall the Offshore Base Rate (whether
determined pursuant to clause (a) or (b) above) be less than zero (0.0% per
annum).


“Overnight Bank Funding Rate” means for any day, the rate comprised of both
overnight federal funds and overnight eurocurrency borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the Federal Reserve Bank of New York (“NYFRB”), as set forth on
its public website from time to time, and as published on the next succeeding
Business Day as the overnight bank funding rate by the NYFRB (or by such other
recognized electronic source (such as Bloomberg) selected by the applicable
Managing Agent for the purpose of displaying such rate); provided, that if such
day is not a Business Day, the Overnight Bank Funding Rate for such day shall be
such rate on the immediately preceding Business Day; provided, further, that if
such rate shall at any time, for any reason, no longer exist, a comparable
replacement rate determined by the applicable Managing Agent, in consultation
with the SPV, at such time (which determination shall be conclusive


Schedule I-1







--------------------------------------------------------------------------------



absent manifest error). If the Overnight Bank Funding Rate determined as above
would be less than zero, then such rate shall be deemed to be zero. The rate of
interest charged shall be adjusted as of each Business Day based on changes in
the Overnight Bank Funding Rate without notice to the SPV.


“Eurodollar Reserve Percentage” means, for any day during any Rate Period, the
reserve percentage (expressed as a decimal, rounded upward to the next 1/100th
of 1%) in effect on such day, whether or not applicable to any Investor, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System for determining the maximum reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) with respect to
Eurocurrency funding (currently referred to as “eurocurrency liabilities”). The
Offshore Rate shall be adjusted automatically as of the effective date of any
change in the Eurodollar Reserve Percentage.


“Rate Period” means with respect to any Portion of Investment, (i) initially the
period commencing on (and including) the date of the initial purchase or funding
of such Portion of Investment and ending on (and including) the last day of the
current calendar month, and (ii) thereafter, each period commencing on (and
including) the first day after the last day of the immediately preceding Rate
Period for such Portion of Investment and ending on (and including) the last day
of the current calendar month; provided that


(A) any Rate Period with respect to any Portion of Investment (other than any
Portion of Investment accruing Yield at the CP Rate) that would otherwise end on
a day which is not a Business Day shall be extended to the next succeeding
Business Day; provided that if Yield in respect of such Rate Period is computed
by reference to the Offshore Rate, and such Rate Period would otherwise end on a
day which is not a Business Day, and there is no subsequent Business Day in the
same calendar month as such day, such Rate Period shall end on the next
preceding Business Day;


(B) in the case of any Rate Period for any Portion of Investment that commences
before the Termination Date and would otherwise end on a date occurring after
the Termination Date, such Rate Period shall end on such Termination Date and
the duration of each Rate Period which commences on or after the Termination
Date shall be of such duration as shall be selected by such Managing Agent; and


(C) any Rate Period in respect of which Yield is computed by reference to the CP
Rate may be terminated at the election of, and upon notice thereof to the SPV
by, the applicable Managing Agent any time, in which case the Portion of
Investment allocated to such terminated Rate Period shall be allocated to a new
Rate Period commencing on (and including) the date of such termination and
ending on (but excluding) the next following Settlement Date, and shall accrue
Yield at the Alternate Rate.


“Rate Type” means the Offshore Rate, the Base Rate or the CP Rate.


“Yield” means:
Schedule I-1







--------------------------------------------------------------------------------



Rate or (2) if such Person shall determine that it may not lawfully continue to
maintain such Portion of Investment accruing Yield calculated by reference to
the Offshore Rate until the end of the applicable Rate Period, such Person’s
share of such Portion of Investment allocated to such Rate Period shall be
deemed to accrue Yield at the Base Rate from the effective date of such notice
until the end of such Rate Period.


(d) Successor Offshore Rate.


(i) Notwithstanding anything to the contrary herein or in any other Transaction
Document, if the Agent determines that a Benchmark Transition Event or an Early
Opt-in Event has occurred with respect to the Offshore Rate, the Agent and the
SPV may amend this Agreement to replace the Offshore Rate with a Benchmark
Replacement; and any such amendment will become effective at 5:00 p.m. New York
City time on the fifth (5th) Business Day after the Agent has provided such
proposed amendment to all Managing Agents, so long as the Agent has not
received, by such time, written notice of objection to such amendment from the
Majority Investors. Until the Benchmark Replacement with respect to the Offshore
Rate is effective, each Portion of Investment that is accruing Yield with
reference to the Offshore Rate will continue to accrue Yield with reference to
the Offshore Rate; provided however, during a Benchmark Unavailability Period
(i) any Portion of Investment pending selection of a Rate Period at inception or
upon the expiration of the related Rate Period shall be deemed to accrue Yield
at the Base Rate, (ii) all outstanding Portions of Investment accruing Yield
with reference to the Offshore Rate shall automatically be converted to the Base
Rate at the expiration of the existing Rate Period (or sooner, if the applicable
Managing Agent cannot continue to lawfully maintain such affected Portion of
Investment under the Offshore Rate) and (iii) the component of the Base Rate
based upon the Offshore Rate will not be used in any determination of the Base
Rate.


(ii) In connection with the implementation of a Benchmark Replacement, the Agent
will have the right to make Benchmark Replacement Conforming Changes from time
to time and, notwithstanding anything to the contrary herein or in any other
Transaction Document, any amendments implementing such Benchmark Replacement
Conforming Changes will become effective without any further action or consent
of any other party to this Agreement.


(iii) The Agent will promptly notify the SPV and the Managing Agents of (i) the
implementation of any Benchmark Replacement, (ii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iii) the commencement of any
Benchmark Unavailability Period. Any determination, decision or election that
may be made by the Agent, the Managing Agents or the Investors pursuant to this
Section 2.4(d) including any determination with respect to a tenor, rate or
adjustment or of the occurrence or non-occurrence of an event, circumstance or
date and any decision to take or refrain from taking any action, will be
conclusive and binding absent manifest error


Schedule I-1







--------------------------------------------------------------------------------



and may be made in its or their sole discretion and without consent from any
other party hereto, except, in each case, as expressly required pursuant to this
Section 2.4(d).


As used in this Section 2.4(d):


“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate that
has been selected by the Agent and the SPV giving due consideration to (i) any
selection or recommendation of a replacement rate or the mechanism for
determining such a rate by the Relevant Governmental Body or (ii) any evolving
or then-prevailing market convention for determining a rate of interest as a
replacement to the Offshore Rate for U.S. dollar-denominated credit facilities
and (b) the Benchmark Replacement Adjustment; provided that, if the Benchmark
Replacement as so determined would be less than zero, the Benchmark Replacement
will be deemed to be zero for the purposes of this Agreement.


“Benchmark Replacement Adjustment” means, with respect to any replacement of the
Offshore Rate with an alternate benchmark rate for each applicable Rate Period,
the spread adjustment, or method for calculating or determining such spread
adjustment (which may be a positive or negative value or zero), that has been
selected by the Agent and the SPV (a) giving due consideration to (i) any
selection or recommendation of a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of the Offshore Rate
with the Benchmark Replacement by the Relevant Governmental Body or (ii) any
evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
such replacement of the Offshore Rate for U.S. dollar-denominated credit
facilities at such time and (b) which may also reflect adjustments to account
for (i) the effects of the transition from the Offshore Rate to the Benchmark
Replacement and (ii) yield- or risk-based differences between the Offshore Rate
and the Benchmark Replacement.


“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Rate Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Agent decides may be appropriate to
reflect the adoption and implementation of such Benchmark Replacement and to
permit the administration thereof by the Agent in a manner substantially
consistent with market practice in the United States (or, if the Agent decides
that adoption of any portion of such market practice is not administratively
feasible or if the Agent determines that no market practice for the
administration of the Benchmark Replacement exists, in such other manner of
administration as the Agent decides is reasonably necessary in connection with
the administration of this Agreement).


“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Offshore Rate:
Schedule I-1







--------------------------------------------------------------------------------



(A) in the case of clause (A) or (B) of the definition of “Benchmark Transition
Event,” the later of (x) the date of the public statement or publication of
information referenced therein and (y) the date on which the administrator of
the Offshore Rate permanently or indefinitely ceases to provide the Offshore
Rate; or


(B) in the case of clause (C) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.


“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Offshore Rate:


(A) a public statement or publication of information by or on behalf of the
administrator of the Offshore Rate announcing that such administrator has ceased
or will cease to provide the Offshore Rate, permanently or indefinitely,
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide the Offshore Rate;


(B) a public statement or publication of information by a governmental authority
having jurisdiction over the Agent, the regulatory supervisor for the
administrator of the Offshore Rate, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for the Offshore
Rate, a resolution authority with jurisdiction over the administrator for the
Offshore Rate or a court or an entity with similar insolvency or resolution
authority over the administrator for the Offshore Rate, which states that the
administrator of the Offshore Rate has ceased or will cease to provide the
Offshore Rate permanently or indefinitely, provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide the Offshore Rate; or


(C) a public statement or publication of information by the regulatory
supervisor for the administrator of the Offshore Rate or a governmental
authority having jurisdiction over the Agent announcing that the Offshore Rate
is no longer representative.


“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the Offshore
Rate and solely to the extent that the Offshore Rate has not been replaced with
a Benchmark Replacement, the period (x) beginning at the time that such the
Offshore Rate has occurred if, at such time, no Benchmark Replacement has
replaced the Offshore Rate for all purposes hereunder in accordance with this
Section 2.4(d) and (y) ending at the time that a Benchmark Replacement has
replaced the Offshore Rate for all purposes hereunder pursuant to Section
2.4(d).


Schedule I-1







--------------------------------------------------------------------------------



“Early Opt-in Event” means a determination by the Agent that U.S.
dollar-denominated credit facilities being executed at such time, or that
include language similar to that contained in this Section 2.4(d), are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace the Offshore Rate for loans in Dollars.


“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.





Schedule I-1







--------------------------------------------------------------------------------



SCHEDULE 11.3


Address and Payment Information



If to the Conduit Investor :Gotham Funding Corporationc/o The Bank of
Tokyo-Mitsubishi UFJc/o Global Securitization Services, LLC 68 South Service
Road, Suite 120 Melville, NY 11747 Telephone: (212) 295-2757Facsimile: (212)
302-8767Attention: Kevin CorriganEmail: kcorrigan@gssnyc.comWith a copy to:
MUFG Bank, Ltd.,
as Administrator1221 Avenue of AmericasNew York, NY 10020
Attention: MUFG Securitization Group -/ Eric Williams / Katherine
Connolly/Aditya Reddy
Telephone: (212) 792-4910 / (212) 782-4628 / (212) 782-6957
Email: securitization_reporting@us.mufg.jp
                         ewilliams@us.mufg.jp
                         areddy@us.mufg.jp
                         kconnolly@us.mufg.jp
If to the SPV:LEX Capital LLC100 Valvoline Way, Suite 3001Lexington, Kentucky
40509Attention: Lynn P. Freeman, President
Telephone: (859) 357-7556
Email: lpfreeman@valvoline.com
                  Payment Information:Citibank, N.A.Branch: Citibank New
YorkSWIFT: CITIUS33ABA: 021000089





11.3-1







--------------------------------------------------------------------------------




Address: 11 Wall Street, New York, NY 10043 (USA)Account Number: 31021912Account
Name: LEX Capital LLCIf to the Originators:[Originator Name]c/o Valvoline LLC100
Valvoline Way Lexington, Kentucky 40509 Attention: Lynn P. FreemanTelephone:
(859) 357-7444Email: lpfreeman@valvoline.comIf to the Master Servicer:Valvoline
LLC100 Valvoline WayLexington, Kentucky 40509Attention: Lynn P.
FreemanTelephone: (859) 357-7444Email: lpfreeman@valvoline.comIf to the
Agent:PNC Bank, National Association300 Fifth Avenue, 11th FloorPittsburgh, PA
15222-2707 Attention: Robyn ReeherTelephone: 412-768-3090Email:
robyn.reeher@pnc.comIf to the Gotham Administrator:
TheMUFG Bank of Tokyo-Mitsubishi UFJ, Ltd.,
as Administrator1221 Avenue of AmericasNew York, NY 10020Attention: MUFG
Securitization Group / Eric Williams /Katherine
ConnnollyConnolly
Telephone: (212) 792-4910 / (212) 782-4628/ (201) 413-8138212)
782-6957Email:
securitization_reporting@us.mufg.jp                     ewilliams@us.mufg.jp
                     kconnolly@us.mufg.jp
Payment Information:



11.3-2







--------------------------------------------------------------------------------



Bank: TheMUFG Bank of Tokyo-Mitsubishi UFJ, Ltd., New
York Branch ABA#: 026-009-632 Account: Gotham Funding CorporationAccount #:
310-035-147Reference: Valvoline LEX Capital LLC)
If to the Managing Agent for the PNC Investor Group:
PNC Bank, National Association
300 Fifth Avenue, 11th Floor
Pittsburgh, PA 15222-2707 Attention: Robyn ReeherTelephone: 412-768-3090Email:
robyn.reeher@pnc.com                  Payment Information:Account #1: One-time
Upfront FeeABA# 043-000-096PNC Capital Markets LLCDDA# 1-188375Attn: Charlene
WilsonRef: Cost Center 0087001, Co. 008Account #2: Ongoing Fees and Principal
PaydownsPNC Bank, National AssociationABA# 043000096Acct# 130760016803Account
Name Commercial Loan DepartmentRef: LEX Capital LLC
If to the Managing Agent for the MUFG Investor Group:
TheMUFG Bank of Tokyo-Mitsubishi UFJ, Ltd.,
as AdministratorManaging Agent
1221 Avenue of AmericasNew York, NY 10020Attention: MUFG Securitization Group /
Eric Williams /Katherine                  Connolly
Telephone: (212) 792-4910 / (212) 782-6959 4628/ (201)
 413-8138212) 782-6957
Email: securitization_reporting@us.mufg.jp
           ewilliams@us.mufg.jp
            kconnolly@us.mufg.jp



11.3-3







--------------------------------------------------------------------------------




Payment Information:
Bank: TheMUFG Bank of Tokyo-Mitsubishi UFJ, Ltd., New
York BranchABA#: 026-009-632 Account: Gotham Funding CorporationAccount #:
310-035-147Reference: Valvoline (LEX Capital LLC)




11.3-4







--------------------------------------------------------------------------------



Exhibit C
Form of Investment Request




LEX Capital LLC (the “SPV”), pursuant to Section 2.2(a) of the Transfer and
Administration Agreement, dated as of November 29, 2016 (as amended, modified,
or supplemented from time to time, the “Agreement”), among LEX Capital LLC, as
transferor (in such capacity, the “SPV”), the Originators party thereto,
Valvoline LLC, as master servicer (in such capacity, the “Master Servicer”), PNC
Bank, National Association, as agent, and each of the Conduit Investors,
Committed Investors, Managing Agents and Administrators from time to time
parties thereto, hereby requests that the Investors effect an Investment from it
pursuant to the following instructions:





Investment Date:[___________________________________]
Purchase Price : [___________________________________] 2
       PNC Bank, National Association: $[______] ([___]% of Purchase Price)
       TheMUFG Bank of Tokyo-Mitsubishi UFJ, Ltd.:
$[______]       ([___]% of Purchase Price)[Add appropriate level of detail for
calculation of Purchase Price]Account to be credited:[bank name]ABA No.[
_____________________________________]Account No.
[_________________________________]Reference No.[
_______________________________]



Please credit the above-mentioned account on the Investment Date. Capitalized
terms used herein and not otherwise defined herein have the meaning assigned to
them in the Agreement.


The SPV hereby certifies as of the date hereof that the conditions precedent to
such Investment set forth in Section 5.2 of the Agreement have been satisfied,
and that all of the representations and warranties made in Section 4.1 of the
Agreement are true and correct in all material respects (except those
representations and warranties qualified by materiality or by reference to a
material adverse effect, which are true and correct in all respects), with
respect to on and as of the Investment Date, both before and after giving effect
to the Investment (unless such representations or warranties specifically refer
to a previous day, in which case, they shall be complete and correct in all
material respects (or, with respect to such representations or warranties as are
qualified by materiality or by reference to a material adverse effect, complete
and correct in all respects) on and as of such previous day).




_______________________
2 At least $1,000,000 and in integral multiples of $100,000. Please break-out
applicable amounts and percentages per Investor Group as provided below Purchase
Price.



Exhibit C- 1





--------------------------------------------------------------------------------



Exhibit D
Form of L/C Request


[DATE]





PNC Bank, National
Association[________________][________________]Attention:[_______________]Tel.
No.:(____) ____-_____Email:[_______________]

Ladies and Gentlemen:


This Request for Letter of Credit (this “Request for Letter of Credit”) is
executed and delivered by LEX Capital LLC (the “SPV”) to PNC Bank, National
Association (“PNC”), pursuant to Section 2.17 of that certain Transfer and
Administration Agreement (as amended, modified, supplemented, or restated from
time to time, the “Agreement”) dated as of November 29, 2016, entered into by
and among the SPV, Valvoline LLC, as an Originator and as initial Master
Servicer, and each other Originator from time to time party thereto, Gotham
Funding Corporation, as a Conduit Investor and an Uncommitted Investors, PNC, as
Agent, a Letter of Credit Issuer, a Managing Agent and a Committed Investor,
TheMUFG Bank of Tokyo-Mitsubishi UFJ, Ltd., as a Managing Agent, an
Administrator and a Committed Investor, and the various Investor Groups,
Managing Agents, Letter of Credit Issuers and Administrators from time to time
party thereto. Capitalized terms not defined herein shall have the meanings
assigned to such terms in the Agreement. SPV has contemporaneously executed and
delivered to the Agent for each of the Letter of Credit Issuers a Letter of
Credit Application dated [DATE]. In the event of a conflict between the terms of
the Agreement and said Letter of Credit Application, the terms of the Agreement
will control.





1.SPV hereby requests that [___________], as Letter of Credit Issuer,
[issue][amend] a Letter of Credit as follows:
For issuances:
Proposed Issuance Date:Stated Amount:$Expiry Date:Beneficiary Name and Address:




Exhibit D-1





--------------------------------------------------------------------------------



Exhibit E
Form of Originator Joinder Agreement




This JOINDER AGREEMENT (this “Joinder”) is made as of _______, 20__.


Reference is made to (i) that certain Transfer and Administration Agreement (as
amended, modified, supplemented, or restated from time to time, the “Transfer
and Adminisration Agreement”) dated as of November 29, 2016, entered into by and
among the LEX Capital LLC (the “SPV”), Valvoline LLC, as an Originator and as
initial Master Servicer, and each other Originator from time to time party
thereto, Gotham Funding Corporation, as a Conduit Investor and an Uncommitted
Investor, PNC Bank, National Association, as Agent, a Letter of Credit Issuer, a
Managing Agent, and a Committed Investor, TheMUFG Bank of Tokyo-Mitsubishi UFJ,
Ltd., as a Managing Agent, an Administrator and a Committed Investor, and the
various Investor Groups, Managing Agents, Letter of Credit Issuers and
Administrators from time to time party thereto; and (ii) the certain Sale
Agreement (as amended, modified, supplemented, or restated from time to time,
the “Sale Agreement”) dated as of November 29, 2016, entered into by and among
the Originators and the SPV. Terms defined in the Transfer and Administration
Agreement and the Sale Agreement are used herein with the same meaning.


The “New Originator[s]” referred to on Schedule 1 hereby agree as follows:


Each New Originator agrees to become an Originator and to be bound by the terms
of the Transfer and Administration Agreement, the Sale Agreement and each of the
other Transaction Documents.


Each New Originator: (a) confirms that it has received a copy of the Transfer
and Administration Agreement, the Sale Agreement and the other Transaction
Documents, and such other documents and information as it has deemed appropriate
to make its own analysis and decision to enter into this Joinder; (b) agrees
that it will perform in accordance with their terms all of the obligations that
by the terms of the Transfer and Administration Agreement, the Sale Agreement
and the other Transaction Documents are required to be performed by it as an
Originator; and (c) represents and warrants to the SPV and the Secured Parties
that each of the representations and warranties set forth in Sections 5.1 and
5.2 of the Sale Agreement as supplemented by Schedule 1 are true and correct
with respect to itself as of the date hereof, except to the extent such
representations or warranties relate to an earlier date, in which case such
representations and warranties are true and correct as of such earlier date.


This Joinder shall be effective on the date (the “Effective Date”) that the
Agent shall have received: (a) a fully executed copy of this Joinder; (b) such
officer certificates and legal opinions as it may reasonably request; (c) UCC
search results and filings, reasonably acceptable to the Agent; (d) its
reasonable costs incurred in connection with this Joinder, including any
applicable fees of its legal counsel; and (e) such other documentation or
information as the Agent may request in its reasonable discretion.















Exhibit E-1





--------------------------------------------------------------------------------




ACCEPTED AND APPROVED: VALVOLINE LLC, as Master ServicerBy:Name:Title:PNC BANK,
NATIONAL ASSOCIATION, as the Agent and as a Managing Agent By:Name:Title:
THE MUFG BANK, LTD OF TOKYO MITSUBISHI UFJ., LTD
as a Managing AgentBy:Name:Title:













































--------------------------------------------------------------------------------



Exhibit J
Form of Optional Reduction Notice




[DATE]
To: Managing Agents


Ladies and Gentlemen:


This Optional Reduction Notice (this “Optional Reduction Notice”) is executed
and delivered by LEX Capital LLC (the “SPV”) to the Managing Agents pursuant to
Section 2.13(b) of that certain Transfer and Administration Agreement (as
amended, modified, supplemented, or restated from time to time, the “Agreement”)
dated as of November 29, 2016, entered into by and among the SPV, Valvoline LLC,
as an Originator and as initial Master Servicer, and each other Originator from
time to time party thereto, Gotham Funding Corporation, as a Conduit Investor
and an Uncommitted Investor, PNC Bank, National Association, as Agent, a Letter
of Credit Issuer, a Managing Agent and a Committed Investor, TheMUFG Bank of
Tokyo-Mitsubishi UFJ, Ltd., as a Managing Agent, an Administrator and a
Committed Investor, and the various Investor Groups, Managing Agents, Letter of
Credit Issuers and Administrators from time to time party thereto. Capitalized
terms not defined herein shall have the meanings assigned to such terms in the
Agreement.


The SPV hereby gives notice that it will reduce the Net Investment outstanding
under the Agreement (the “Reduction”), and in connection therewith sets forth
below the terms on which the Reduction is to be made:



1.
Date of Reduction: 3
2.
Amount of Reduction 4
PNC Bank, National Association: $[______] ([___]% of Reduction)
TheMUFG Bank of Tokyo-Mitsubishi UFJ, Ltd.:
$[______] ([___]% of Reduction)



REMAINDER OF PAGE INTENTIONALLY LEFT BLANK. SIGNATURE PAGE(S) FOLLOW(S).




















___________________
3 Reductions require one (1) Business Day’s prior notice received by 3:00 p.m.
4 Reduction shall be in the minimum amount of $1,000,000.
Exhibit J-1



